CONTRATO DE TRABAJO SUJETO A MODALIDAD POR INICIO DE NUEVA ACTIVIDAD


Conste por el presente documento, el Contrato de Trabajo Sujeto a Modalidad por
Incremento o Inicio de Nueva Actividad que celebran, de una parte, STRATOS DEL
PERU S.A.C., identificada con R.U.C. Nº 20515769774, con domicilio real en
[REDACTADO], debidamente representada por su Gerente General Señor Carlos
Antonio Salas Vinatea, identificado con D.N.I. Nº [REDACTADO] que en adelante se
denominará EL EMPLEADOR; y, de la otra parte, Carlos Antonio Salas Vinatea,
identificado con D.N.I. Nº [REDACTADO] con domicilio en [REDACTADO], a quien en
adelante se denominará EL TRABAJADOR; en los términos y condiciones siguientes:


PRIMERO: ANTECEDENTES


EL EMPLEADOR es una es una sociedad anónima debidamente constituida bajo las
leyes de la República del Perú, que se dedica, entre otras actividades, a la
compra, venta, producción, distribución, comercialización, transporte,
almacenamiento, mezcla, exportación e importación de todo tipo de productos
derivados de hidrocarburos y biocombustibles, sean estos sólidos, líquidos o
gaseosos, incluyendo sin que sea limitativo, sino meramente enunciativo:
gasolinas, lubricantes, solventes, combustibles industriales, combustibles
marítimos, combustibles de aviación, y en general de todo tipo de productos
derivados de hidrocarburos, sin restricción ni limitación alguna. Habiendo dado
inicio a su actividad empresarial el 5 de Noviembre de 2007, requiere de un
trabajador profesional capacitado para desempeñarse en el cargo de Gerente
General y Director Ejecutivo.


EL TRABAJADOR es un profesional que cuenta con la capacidad y experiencia
requerida para la prestación de los servicios materia del Contrato y declara
estar calificado para el puesto ofrecido, asumiendo las obligaciones y
responsabilidades propias del cargo asignado. EL TRABAJADOR declara conocer
dichas obligaciones, comprometiéndose a cumplir con ellas.


SEGUNDO: OBJETO DEL CONTRATO


Para la cobertura de las labores mencionadas en el punto anterior, EL EMPLEADOR
contrata a EL TRABAJADOR a partir del 05 de Noviembre de 2007 hasta 04 de
Noviembre de 2008, para que labore en calidad de empleado, ocupando el puesto de
trabajo de Gerente General y Director Ejecutivo, cubriendo los servicios
descritos en el punto anterior.


El presente contrato no implica pacto de labor fija ni de ubicación geográfica
fija, de tal manera que EL EMPLEADOR está facultado a asignar y reasignar las
funciones y/o los cargos de manera razonable, en función a la capacidad y
aptitud de EL TRABAJADOR y a las necesidades y requerimientos de EL EMPLEADOR.
Dichas variaciones no implican menoscabo de categoría y/o remuneración, salvo
acuerdo entre las partes.


Asimismo, y de acuerdo a lo pactado anteriormente, EL EMPLEADOR podrá destacar a
EL TRABAJADOR a cualquier otro lugar dentro de la República de Perú donde EL
EMPLEADOR realice actividades, para el desempeño de las labores que se le
asignen.


TERCERO: CALIFICACIÓN DEL CARGO


EL TRABAJADOR, en su condición de Gerente General y Director Ejecutivo poseerá
funciones de administración y control y, de su actividad y grado de
responsabilidad dependerá el resultado de la actividad empresarial de EL
EMPLEADOR. En esa medida, EL EMPLEADOR califica el puesto de trabajo de EL
TRABAJADOR como de dirección, en aplicación de los artículos 43 del Decreto
Supremo N° 003-97-TR y 59 del Decreto Supremo N° 001-96-TR. Esta calificación se
consignará en las boletas de pago y libro de planillas respectivos.


CUARTO: PERIODO DE PRUEBA


De conformidad con el artículo 10 del Decreto Supremo N° 003-97-TR, dada la
naturaleza de las labores a prestar y el grado de responsabilidad de EL
TRABAJADOR, el periodo de prueba será de seis (06) meses.


QUINTO: REMUNERACIÓN


En el desarrollo de la relación laboral, EL EMPLEADOR, pagará a EL TRABAJADOR
una remuneración mensual ascendente a S/. 40,000.00 (Cuarenta Mil y 00/100
Nuevos Soles).


La remuneración podrá ser pagada en moneda nacional de acuerdo al tipo de cambio
venta publicado por la Superintendencia de Banca y Seguros el día del pago.
Asimismo, será abonada el último día hábil de cada mes.


El importe por concepto de remuneración será abonado en la cuenta bancaria que
EL TRABAJADOR determine.


Asimismo, EL EMPLEADOR proporcionará a EL TRABAJADOR los materiales y
condiciones de trabajo necesarios para la adecuada prestación de sus labores, y
le otorgará los beneficios que por ley le corresponden.


SEXTO: OBLIGACIONES DEL TRABAJADOR


En el desarrollo de la relación laboral, EL TRABAJADOR:


a)
Se compromete a cumplir sus obligaciones con lealtad y eficiencia, aplicando
para tal fin toda su experiencia y capacidad, y velando por los intereses de EL
EMPLEADOR. Asimismo, deberá ejercer las funciones propias de su cargo con la
mayor diligencia y responsabilidad.

 
 
 

--------------------------------------------------------------------------------

 
 
b)
Se compromete, igualmente, a mantener en secreto toda información que llegue a
su conocimiento en relación a los negocios de EL EMPLEADOR, sus asociados y/o
clientes. Esta obligación subsistirá aun después de terminada la relación
laboral y su incumplimiento genera la correspondiente responsabilidad por daños
y perjuicios, sin desmedro de la persecución penal por el delito previsto en el
artículo 165 del Código Penal.



c)
En virtud del presente contrato, EL TRABAJADOR tendrá acceso a información
confidencial, la misma que es propiedad de EL EMPLEADOR. Del mismo modo, es
obligación de EL TRABAJADOR informar a EL EMPLEADOR de todo aquello que
constituya trabajo fuera de las horas de trabajo, siempre que se refiera a la
actividad u operación de EL EMPLEADOR, incluyendo descubrimientos o inventos.



EL EMPLEADOR tendrá derecho a la obtención de los beneficios de toda patente,
entre otros, resultantes del desempeño de EL TRABAJADOR.


Como consecuencia del compromiso de confidencialidad, EL TRABAJADOR tiene la
obligación de guardar total y absoluta reserva, hasta después de terminado su
vínculo laboral, sobre todo tipo de información relacionada con las actividades
de EL EMPLEADOR a la que hubiera tenido acceso por efecto de este contrato,
quedando prohibido de utilizar dicha información y conocimientos para sí o para
terceros, durante el referido plazo.


El incumplimiento de esta obligación generará, además de las sanciones laborales
y penales correspondientes, el pago de la indemnización por los daños y
perjuicios ocasionados a EL EMPLEADOR.


d)
No se encontrará sujeto a la jornada laboral vigente en la empresa al tener la
condición de un trabajador de dirección, tal y como lo establece el artículo 5°
del Texto Único Ordenado de la Ley de Jornada de Trabajo, Horario y Trabajo en
Sobretiempo, D.S. N° 007-2002-TR, concordante con el artículo 10° de su
Reglamento.



En ese sentido, se encontrará exento de registrar su asistencia al centro de
trabajo, no teniendo derecho al cobro de horas extras.


e)
Asume el compromiso de prestar los servicios materia del presente contrato con
carácter de exclusividad.



f)
Mantendrá confidencialidad absoluta durante y después de la vigencia de este
contrato respecto, de las informaciones y documentos proporcionados por EL
EMPLEADOR o, que le hayan sido proporcionado por los clientes de éste para el
desarrollo de sus servicios, así como todo bien que sea resultado de sus
servicios. Asimismo, la confidencialidad resultará igualmente de aplicación en
lo que se refiere a cualquier iniciativa o proyecto dirigido a la captación de
nuevos clientes.



Asimismo, queda prohibida la cesión, suministro o entrega de cualquier
información sobre el negocio de EL EMPLEADOR a un tercero.


g)
En relación con los medios de trabajo proporcionados por EL EMPLEADOR, en
especial medios informáticos y medios telemáticos, reconoce y admite
expresamente que son propiedad de EL EMPLEADOR y han de ser utilizadas para
fines profesionales exclusivamente, por lo que EL EMPLEADOR sin necesidad de
consulta o requerimiento alguno, tendrá acceso en todo momento a toda la
información que contengan las computadoras.



SETIMO: DECLARACIÓN DEL TRABAJADOR


EL TRABAJADOR declara que entiende la naturaleza temporal de su prestación de
servicios, la cual se relaciona con el inicio de actividades de EL EMPLEADOR, y
se rige por la normatividad aplicable a los contratos sujetos a modalidad
prevista en el Título II del Texto Único Ordenado del Decreto Legislativo N°
728, Ley de Productividad y Competitividad Laboral, aprobado mediante Decreto
Supremo N° 003-97-TR.


OCTAVO: APLICACIÓN SUPLETORIA


En todo lo no previsto por el presente Contrato de Trabajo Sujeto a Modalidad
por inicio de actividad, se aplicará lo dispuesto en la legislación laboral
vigente.


Ambas partes suscriben el presente documento en triplicado y en señal de
conformidad en Lima a los 05 días del mes de Noviembre de 2007.


FIXED- TERM EMPLOYMENT CONTRACT


Witness by this document the Fixed-Term Employment Contract by beginning of
activities, executed pursuant to Article 57° of the consolidated Text of
Legislative Decree Nº 728, approved by Supreme Decree Nº 003-97-TR - Law on
Labor Productivity and Competitiveness, by STRATOS DEL PERU S.A.C., with RUC Nº
20515769774, with address for the purposes hereof at [REDACTED], duly
represented by its General Manager, Mr. Carlos Antonio Salas Vinatea identified
with National Identity Card N° [REDACTED], hereinafter called the “EMPLOYER”,
and Carlos Antonio Salas Vinatea, identified with National Identity Card N°
[REDACTED] with address at [REDACTED], hereinafter the “EMPLOYEE”, on the
following terms and conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
FIRST: BACKGROUND


The EMPLOYER is a stock company duly incorporated under the laws of the Republic
of Peru, which is dedicated to, among others, purchase, sale, production,
distribution, commercialization, transport, storage, mix, export and import of
all type of hydrocarbon-related and biofuel products, whether these are solid,
liquid or gaseous, including, but not limited to: Gasolines, lubricants,
solvents, industrial fuels, maritime fuels, aviation fuels, and generally all
kind of hydrocarbon-related products, without any restriction or limitation
whatsoever, As the company began its activities on November 5th 2007, it needs a
professional worker trained to perform in the position of General Manager and
Executive Director.


THE EMPLOYEE is a professional who has the ability and experience required to
render the services subject matter of this Contract herein and states that he is
qualified for the offered position, undertaking the duties and responsibilities
of the position assigned under the Manual of Functions of Stratos Perú S.A.C.
THE EMPLOYEE states that he knows such duties, agreeing to comply with them.
 
SECOND: MATTER OF CONTRACT


By this document, the EMPLOYER hereby engages the services of the EMPLOYEE, from
November 5th, 2007 until November 4th, 2008, taking into account the contents of
the preceding articles. THE EMPLOYEE will occupy the position of General Manager
and Executive Director, covering the services indicated on the preceding
paragraph.


This agreement does not subjects THE EMPLOYEE to a fix labor or a determined
location, due to the fact that THE EMPLOYER is free to assign and reassign THE
EMPLOYEE’s function under conditions of reasonability in relation to the
capacity and attitude of THE EMPLOYEE and the necessities and requirements of
THE EMPLOYER. Such variations does not involve damage of category and/or
remuneration, except the parties agree in contrary.


Likewise, and according to the established above, THE EMPLOYER shall send THE
EMPLOYEE to any other location in the Republic of Peru where THE EMPLOYER
develops its activities, to carry out the labors assigned.


THIRD: NATURE OF EMPLOYEE’S POSITION
THE EMPLOYEE as a Genereal Manager and Executive Director has the functions of
administration and control and from his activities and responsibility will
depend the result of THE EMPLOYER´s activities. In this sense, THE EMPLOYER
qualifies THE EMPLOYEE´s work as directive, in accordance to articles 43 of the
Supreme Decree N° 003-97-TR and 59 the Supreme Decree N° 001-96-TR. This
qualification will be detailed in the company’s payroll and THE EMPLOYEE’S
payment slips.


FOURTH: TRIAL PERIOD


According to article 10° of the Supreme Decree N° 003-97-TR, and due to the
nature of activities and responsibility, THE EMPLOYEE will be subject to a trial
period of six (06) months.


FIFTH: REMUNERATION


The EMPLOYER will pay to the EMPLOYEE a monthly remuneration of S/. 40,000.00
(Forty Thousand Nuevos Soles).


The remuneration could be paid in local currency according to the sell exchange
rate published by the Superintendence of Banking and Insurances, corresponding
to the payday. The remuneration will be paid on the last business day of each
month.


The remuneration will be paid on the bank account determined by the EMPLOYEE.


Likewise, THE EMPLOYER will provide all the necessary working conditions to THE
EMPLOYEE for an accurate grant of its labor and shall grant the benefits
established by law.
 
 
 

--------------------------------------------------------------------------------

 
 
SIXTH: EMPLOYEE’S DUTIES


THE EMPLOYEE has the following duties:



 
a)
THE EMPLOYEE undertakes to comply with his duties with loyalty and efficiency,
applying of this purpose all his experience and ability, watching over the
interests of THE EMPLOYER. Also, he must exercise the functions of his position
with the outmost diligence and responsibility.




 
b)
THE EMPLOYEE also undertakes to keep secret all information he becomes aware of
related to the business of THE EMPLOYER, its associates and/or clients. This
obligation will persist even after the labor relationship is terminated, and its
noncompliance will generate the corresponding liability by damages, without
prejudice of the criminal prosecution.




 
c)
By virtue of this contract, THE EMPLOYEE will have access to confidential
information, which is the property of THE EMPLOYEER. In the same way, it is the
THE EMPLOYEE’S duty to inform THE EMPLOYER of everything that constitutes work
outside working hours, provided that it is referred to THE EMPLOYER’S activity
or operation, including discoveries or inventions.



THE EMPLOYER will have the right to obtain the benefits of every patent, among
others, resulting from THE EMPLOYEE’S performance.
 
As consequence of the confidentiality commitment, THE EMPLOYEE has the duty to
keep total and absolute reserve, even after the termination of this contract,
over any type of information related to THE EMPLOYER’S activities he had access
by virtue of this contract, being forbidden of using such information and
knowledge for himself or for third parties, during the aforementioned term.


Noncompliance with this duty will generate, besides the corresponding labor and
criminal sanctions, the payment of compensation by damages caused to THE
EMPLOYER.



d)
Given the characteristics and the nature of the position being filled by THE
EMPLOYEE, as a managing and directive employee, according to article 5° of the
Consolidated Text of the Working Period Law, Schedule and Overtime Work Supreme
Decree N° 007-2002-TR, in accordance with article 10° of its Regulations.



In such sense, he will not be subject to register his assistance at the company,
and will not be entitled to overtime payments.



 
e)
THE EMPLOYEE will render his services exclusively for THE EMPLOYER.




 
f)
Maintain confidential, during and after the term of this contract, all the
information and documents provided by THE EMPLOYER or, by its clients, for the
development of the services described in this contract, as well as from any good
arising such services. Likewise, the confidentiality shall be applicable in
everything and anything related to any initiative or project required to capture
new clients.



Will not provide information from THE EMPLOYER’S business to third parties.



 
g)
Knows that all the facilities given by THE EMPLOYER to render his services
belong to the company and must only be used for labor purposes. Therefore, THE
EMPLOYER has the right to enter into all the information contained in its
computers.

 
SEVENTH: EMPLOYEE’S DECLARATION


The EMPLOYEE expressly declares that understands the temporary nature of his
rendering of services, which is related to the beginning of THE EMPLOYER’S
activities Consequently it is ruled by the articles of fixed-term employment
contract from II Title of the consolidated Text of Legislative Decree Nº 728,
approved by Supreme Decree Nº 003-97-TR - Law on Labor Productivity and
Competitiveness


EIGHT: LAW APPLICABLE


In everything not specifically provided in this contract herein, will be
complementarily applied the rules that govern the labor regime of the private
activity.


The parties sign this agreement in three copies as a sign of conformity in Lima
on the 5th day of the month of November, 2007.


/s/ Carlos Antonio Salas Vinatea
 
/s/ Carlos Antonio Salas Vinatea
THE EMPLOYER
 
THE EMPLOYEE
(EL EMPLEADOR)
 
(EL TRABAJADOR)



ADENDA AL CONTRATO DE TRABAJO SUJETO A MODALIDAD POR INICIO DE NUEVA ACTIVIDAD


Conste por el presente documento, la adenda al Contrato de Trabajo Sujeto a
Modalidad por Incremento o Inicio de Nueva Actividad que celebran, de una parte,
STRATOS DEL PERU S.A.C., identificada con R.U.C. Nº 20515769774, con domicilio
real en Avenida Canaval y Moreyra N° 380, Oficina 401, San Isidro, debidamente
representada por su Gerente General Señor Carlos Antonio Salas Vinatea,
identificado con D.N.I. Nº 09378202 que en adelante se denominará EL EMPLEADOR;
y, de la otra parte, el señor Carlos Antonio Salas Vinatea, identificado con
D.N.I. Nº 09378202 con domicilio real en Calle Allamanda 172, Dpto. 201,
Monterrico, Lima, a quien en adelante se denominará EL TRABAJADOR; en los
términos y condiciones siguientes:
 
 
 

--------------------------------------------------------------------------------

 
 
PRIMERO: ANTECEDENTES


Con fecha 05 de noviembre de 2007, las partes celebraron un contrato de trabajo
sujeto a modalidad por incremento o inicio de nueva actividad, el cual fue
presentado ante la Autoridad Administrativa de Trabajo, para conocimiento y
registro el 06 de Diciembre de 2007.


SEGUNDO: OBJETO


Mediante el presente acuerdo las partes convienen en modificar las cláusulas
tercera y sexta literal d) del contrato indicado en la cláusula precedente, las
mismas que tendrán la siguiente redacción:


TERCERO: CALIFICACION DEL CARGO


EL TRABAJADOR, en su condición de Gerente General y Director Ejecutivo poseerá
funciones de administración y control y, de su actividad y grado de
responsabilidad dependerá el resultado de la actividad empresarial de EL
EMPLEADOR. En esa medida, EL EMPLEADOR califica el puesto de trabajo de EL
TRABAJADOR como de dirección, en aplicación de los artículos 43 del Decreto
Supremo N° 003-97-TR y 59 del Decreto Supremo N° 001-96-TR. Esta calificación se
consignará en las boletas de pago y libro de planillas respectivos.


SEXTO: OBLIGACIONES DEL TRABAJADOR


En el desarrollo de la relación laboral, EL TRABAJADOR:



 
d)
No se encontrará sujeto a la jornada laboral vigente en la empresa al tener la
condición de un trabajador de dirección, tal y como lo establece el artículo 5°
del Texto Único Ordenado de la Ley de Jornada de Trabajo, Horario y Trabajo en
Sobretiempo, D.S. N° 007-2002-TR, concordante con el artículo 10° de su
Reglamento.



En ese sentido, se encontrará exento de registrar su asistencia al centro de
trabajo, no teniendo derecho al cobro de horas extras.


Las partes convienen que la modificación acordada surtirá efectos desde la fecha
en que EL TRABAJADOR inició su relación laboral con EL EMPLEADOR.


TERCERO: VIGENCIA DEL CONTRATO PRIMIGENIO


Las partes declaran que las cláusulas del contrato primigenio que no hayan sido
modificadas por el presente acuerdo se mantienen vigentes.


Firmado en la ciudad de Lima, en tres ejemplares de igual tenor y validez a los
23 días del mes de Enero de 2008.


ADENDUM TO THE FIXED- TERM EMPLOYMENT CONTRACT


Witness by this document the Addendum to the Fixed-Term Employment Contract by
beginning of activities, by STRATOS DEL PERU S.A.C., with RUC Nº 20515769774,
with address for the purposes hereof at Av. Canaval y Moreyra N° 380, Office
402, San Isidro, Lima - Peru, duly represented by its General Manager, Mr.
Carlos Antonio Salas Vinatea identified with National Identity Card N° 09378202,
hereinafter called the “EMPLOYER”, and Mr. Carlos Antonio Salas Vinatea
identified with DNI N° 09378202 address at Calle Allamanda 172, Dpto. 201,
Monterrico, Lima, hereinafter the “EMPLOYEE”, on the following terms and
conditions:


PRIMERO: BACKGROUND


On November 5th, 2007 the parties entered into a Fixed-Term Employment Contract,
presented before the Employment Administrative Authority, for acknowledgement
and registry on December 6th, 2007.
 
SEGUNDO: MATTER OF CONTRACT


By this document, the parties agree to modify clause third and clause sixth
literal d) of the contract described herein, as follows:


THIRD: NATURE OF EMPLOYEE’S POSITION


THE EMPLOYEE as a General Manager and Executive Director has the functions of
administration and control and from his activities and responsibility will
depend the result of THE EMPLOYER´s activities. In this sense, THE EMPLOYER
qualifies THE EMPLOYEE´s work as directive, in accordance to articles 43 of the
Supreme Decree N° 003-97-TR and 59 the Supreme Decree N° 001-96-TR. This
qualification will be detailed in the company’s payroll and THE EMPLOYEE’S
payment slips.
 
 
 

--------------------------------------------------------------------------------

 

SIXTH: EMPLOYEE´S DUTIES


THE EMPLOYEE has the following duties:


d) Given the characteristics and the nature of the position being filled by THE
EMPLOYEE, as a managing and directive employee, according to article 5° of the
Consolidated Text of the Working Period Law, Schedule and Overtime Work Supreme
Decree N° 007-2002-TR, in accordance with article 10° of its Regulations.


In such sense, he will not be subject to register his assistance at the company,
and will not be entitled to overtime payments.


The parties agree that the modification described herein shall be effective
since the date where THE EMPLOYEE began its labor relationship with THE
EMPLOYER.


THIRD: GOOD STANDING OF THE FIXED- TERM EMPLOYMENT CONTRACT


The parties agree that all the non-modified clauses described on the Fixed-Term
Employment Contract shall remain in good standing between the parties.


Signed in Lima, in three copies, on the twenty third day of the month of
January, 2008.


/s/ Carlos Antonio Salas Vinatea
 
/s/ Carlos Antonio Salas Vinatea
THE EMPLOYER
 
THE EMPLOYEE
(EL EMPLEADOR)
 
(EL TRABAJADOR)


--------------------------------------------------------------------------------


 